Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                      Illinois Official Reports                          the accuracy and
                                                                         integrity of this
                                                                         document
                             Appellate Court                             Date: 2021.02.10
                                                                         11:51:37 -06'00'



                  People v. Reyes, 2020 IL App (2d) 180237



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ZACHARY REYES, Defendant-Appellant.



District & No.    Second District
                  No. 2-18-0237



Filed             June 25, 2020



Decision Under    Appeal from the Circuit Court of Kendall County, No. 09-CF-505; the
Review            Hon. Timothy J. McCann, Judge, presiding.



Judgment          Vacated and remanded.


Counsel on        James E. Chadd, Thomas A. Lilien, and Fletcher P. Hamill, of State
Appeal            Appellate Defender’s Office, of Elgin, for appellant.

                  Eric C. Weiss, State’s Attorney, of Yorkville (Patrick Delfino, Edward
                  R. Psenicka, and Mary Beth Burns, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE SCHOSTOK delivered the judgment of the court, with
                  opinion.
                  Justices McLaren and Bridges concurred in the judgment and opinion.
                                              OPINION

¶1       In 2012, following a jury trial, the juvenile defendant, Zachary Reyes, was convicted of
     one count of first degree murder (720 ILCS 5/9-1(a)(1), (a)(2) (West 2008)) and two counts of
     attempted murder with a firearm (720 ILCS 5/8-4(a), 9-1(a)(1) (West 2008)). The defendant
     was sentenced to 97 years’ imprisonment. Our supreme court ultimately determined that the
     defendant’s sentence was unconstitutional and remanded for a new sentencing hearing. People
     v. Reyes, 2016 IL 119271. On remand, the trial court sentenced the defendant to 66 years’
     imprisonment. The defendant appeals from this order. We vacate the defendant’s sentence and
     remand to the trial court for resentencing.

¶2                                         I. BACKGROUND
¶3        The defendant was charged by indictment in the circuit court of Kendall County with the
     first degree murder of Jason Ventura and the attempted murders of Eduardo Gaytan and Jorge
     Ruiz. The indictment alleged that on December 20, 2009, defendant personally discharged a
     firearm in the direction of a vehicle occupied by Ventura, Gaytan, and Ruiz and that
     defendant’s actions caused the death of Ventura as well as serious injury to Gaytan. The
     defendant, who was 16 years old at the time of the shootings, was prosecuted as an adult (see
     705 ILCS 405/5-130(1)(a)(i) (West 2008)). Following a jury trial, he was found guilty of the
     charged offenses.
¶4        At the defendant’s sentencing hearing, the trial court imposed the mandatory minimum
     sentence of 45 years’ imprisonment for the first degree murder conviction, consisting of the
     minimum 20-year sentence for murder (see 730 ILCS 5/5-4.5-20(a) (West 2008)), plus the
     minimum 25-year mandatory firearm enhancement (see 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West
     2008)). The court also sentenced the defendant to 26 years’ imprisonment for each of the two
     attempted-murder convictions, which consisted of the minimum 6-year sentence for attempted
     murder (see 730 ILCS 5/5-4.5-25(a) (West 2008)), plus the 20-year mandatory firearm
     enhancement (see 730 ILCS 5/5-8-1(a)(1)(d)(ii) (West 2008)). In addition, as required by
     statute (see 730 ILCS 5/5-8-4(d)(1) (West 2008)), the trial court ordered that all of the
     defendant’s sentences must run consecutively to each other. As a result, the defendant was
     sentenced to a mandatory minimum aggregate sentence of 97 years’ imprisonment. The
     defendant filed a timely notice of appeal from this sentence.
¶5        On appeal, the defendant argued, in part, that his sentence was unconstitutional pursuant
     to Miller v. Alabama, 567 U.S. 460 (2012). See People v. Reyes, 2015 IL App (2d) 120471,
     ¶ 16. The defendant acknowledged that Miller prohibited a sentencing scheme that mandated
     a sentence of natural life in prison without the possibility of parole for juvenile offenders. Id.;
     Miller, 567 U.S. at 479. The defendant argued, however, that his aggregate term-of-years
     sentence was a de facto mandatory natural life term of imprisonment and was likewise
     unconstitutional under Miller. Reyes, 2015 IL App (2d) 120471, ¶ 16. This court rejected
     defendant’s argument and affirmed his sentence. Id. ¶ 23. We concluded that Miller applied
     only to actual sentences of life without the possibility of parole and thus declined to extend the
     Miller rationale to an aggregate term-of-years sentence that amounted to a de facto life term.
     Id. ¶¶ 23-25. Our supreme court subsequently granted the defendant’s petition for leave to
     appeal. See Ill. S. Ct. R. 315 (eff. Jan. 1, 2015).


                                                  -2-
¶6       On review, our supreme court held that the defendant’s term-of-years sentence was a
     mandatory, de facto life-without-parole sentence that was the functional equivalent of a life
     sentence without the possibility of parole. See Reyes, 2016 IL 119271, ¶ 9. The court concluded
     that the defendant’s sentence constituted cruel and unusual punishment, in violation of the
     eighth amendment to the United States Constitution. Id. ¶ 10. The court thus vacated the
     defendant’s sentence as unconstitutional pursuant to Miller (id.) and remanded the matter to
     the trial court for resentencing (id. ¶ 12). In so ruling, the court noted that, while the defendant’s
     appeal was pending, the legislature enacted a new law, codified in section 5-4.5-105 of the
     Unified Code of Corrections (730 ILCS 5/5-4.5-105 (West Supp. 2015)), which provided a
     new sentencing scheme for juvenile defendants. The law requires trial courts to take into
     account several mitigating factors in determining appropriate sentences and makes the
     imposition of firearm enhancements a matter of discretion with the trial courts. Reyes, 2016 IL
     119271, ¶ 11. The court held that the defendant should be resentenced in accordance with the
     new statute. Id. ¶ 12.
¶7       On remand, the trial court ordered a new presentence investigation (PSI) report and, at the
     defendant’s request, an IQ test. In September 2017, a psychological evaluation was conducted
     at the Kane County Diagnostic Center, and a report was issued. The report indicated that the
     defendant received special education accommodations from 2002 to 2009. During that time,
     he suffered from attention deficit hyperactivity disorder (ADHD) and took medication for that
     condition. ADHD caused problems with inattention and impulsivity, but it is not classified as
     an intellectual disability. When the defendant took his medication, he showed marked progress
     in his academic functioning. However, the defendant stopped taking his medication when he
     was in seventh and eighth grades and exhibited behavioral issues as a result. In seventh grade,
     he was suspended for gang-related writing. On a General Ability Index (GAI) evaluation,
     which the report indicated “represent[ed] a reliable and valid estimate of his overall intellectual
     ability,” the defendant scored in the tenth percentile, which indicated that he was in the low
     average range of functioning. The conclusion in the report was that the defendant did not meet
     the criteria for intellectual disability as defined by section 5-1-13 of the Unified Code of
     Corrections (730 ILCS 5/5-1-13 (West 2016)).
¶8       The record indicates that, while an initial PSI report was completed in March 2012, the
     updated PSI report was completed on November 8, 2017. The PSI report indicated that, prior
     to the charges in this case, the defendant’s juvenile record consisted of a charge of unlawful
     possession of a firearm without a valid firearm owner’s identification card. At the time of his
     arrest, he was in the ninth grade at East Aurora High School. Since he was incarcerated, he had
     taken classes and earned numerous certificates in roofing, insulation, and vinyl decking. He
     had also earned an anti-violence-awareness certificate and had attended Bible study classes.
     The report indicated that his parents never married and his father did not play an active role in
     his life. He grew up at home with his mother and four half-siblings. He described his
     relationship with his half-siblings as “good.” The defendant became involved with the Latin
     Kings street gang when he was 13 or 14 years old. The defendant expressed remorse for his
     offenses and specifically for the death of Ventura.
¶9       The PSI report further indicated that a “Level of Service Inventory-Revised (LSI-R)” was
     completed for the defendant and that the test was an objective and quantifiable risk-assessment
     tool for predicting current risk to reoffend. Defendant’s LSI-R was based on the factors and
     details that were relevant to him at the time of the offenses, December 20, 2009. The results


                                                   -3-
       showed that the defendant was a medium risk for recidivism at the time of the offenses. The
       report also indicated that, at the time of his arrest, the defendant was on probation for his charge
       of unlawful possession of a weapon. The report concluded that the defendant’s subsequent
       arrest for the crimes at issue indicated that his attitude was “supportive of crime.”
¶ 10       An addendum to the PSI report was filed, which included a written statement from the
       defendant. In that statement, the defendant expressed remorse for the crimes at issue and stated
       that he took full responsibility for his actions. He stated that, while incarcerated, he had been
       taking classes because he wanted to learn and become a better person. On the night of the
       shooting, older members of the Latin Kings had taken advantage of him because he wanted to
       be liked, had low self-esteem, and did not know how to refuse them when they asked him to
       shoot.
¶ 11       On February 16, 2018, at the sentencing hearing, the State submitted two disciplinary
       reports for the defendant from the Menard Correctional Center, dated July 27, 2012, and May
       23, 2014. Both disciplinary reports were for possession of contraband: one for having a weapon
       (a piece of metal that had a hook on one end) and one for literature related to the Latin Kings
       (the Latin Kings “Holy Prayer” and “Code of Kingdom”). The State also submitted an April
       19, 2016, affidavit from the defendant, which had been filed in a Kendall County case against
       his codefendant, Francisco Salazar. In the affidavit, the defendant admitted to receiving the
       gun used in the shooting from higher ranking members of the Latin Kings and firing all the
       shots into Ventura’s car, based on orders from the higher-ranking gang members. The
       defendant also claimed that Salazar was not aware of the gun or the plan. This differed from
       the defendant’s testimony at his own trial, where he had testified that he was not the one who
       fired the shots towards Ventura’s car.
¶ 12       The defendant submitted his school records, which showed that he had an Individual
       Education Program (IEP) and was in the ninth grade at age 16. The defendant’s mother testified
       that the defendant had an IEP since first grade. He was ultimately diagnosed with ADHD. The
       defendant always scored below average and was considered learning disabled. The defendant
       struggled socially and did not have many friends. The defendant’s mother testified that the
       other people involved in the crime were not people with whom the defendant normally
       associated. On cross-examination, the defendant’s mother acknowledged that the defendant’s
       problems in school were also related to his behavior and that his behavior problems were the
       main reason he was placed in special schools. She was not aware that the defendant’s IEP
       reports indicated that he had gang affiliations as early as 2007.
¶ 13       The trial court heard victim impact statements from Ventura’s mother, father, and brother.
       The trial court then heard arguments. The State noted that one of the factors to consider in
       mitigation was whether the defendant’s criminal conduct was a result of circumstances
       unlikely to recur. The State noted that the May 2014 disciplinary report from the correctional
       center indicated that the defendant had a copy of the Latin Kings’ “Holy Prayer” and “Code of
       Kingdom.” The State argued that the defendant’s continued gang affiliation showed that the
       defendant’s criminal conduct was likely to recur. The State also argued that the defendant was
       not a candidate for rehabilitation. The State noted that the defendant was still part of the gang
       and still did not take responsibility for his actions. The State pointed out that, at his trial, the
       defendant testified that he was not the shooter and that, in a subsequent affidavit, he stated that
       he was the shooter. Either way, the State argued, the defendant continued to blame others and
       not truly accept responsibility for his actions.

                                                    -4-
¶ 14       The defendant argued that he did not have a violent criminal history. His only other offense
       prior to the murder was possessing a gun that he had found. The defendant argued that he was
       taken advantage of by the older gang members. He had a learning disability and was not a
       mature 16-year-old. The crime was the result of peer pressure and negative influences. The
       defendant argued that he had a high potential for rehabilitation, as evidenced by the multiple
       classes he was taking in prison to better himself. The defendant argued that the event was not
       planned and that he had expressed remorse for his actions. With regard to his two disciplinary
       reports—for having a piece of metal that could be used as a weapon and for gang affiliation—
       defendant argued that such actions were a means of survival for a juvenile defendant sent to a
       maximum-security prison. Defendant noted that he was 5’7” tall and weighed 145 pounds.
¶ 15       On March 16, 2018, the trial court announced its ruling. The trial court noted that it
       reviewed the transcripts of the jury trial and the original sentencing hearing. The trial court
       stated that it considered all the evidence presented at the sentencing hearing, including the
       testimony, the victim impact statements, and the PSI report and the addendum. The trial court
       further stated that it considered the nature of the offense, the maximum and minimum
       sentences, the defendant’s criminal history, the crime’s impact on society, the defendant’s
       young age, his familial and home environment, the extent of his participation in the crimes, the
       effect of peer pressure, and the possibility of the defendant’s rehabilitation.
¶ 16       The trial court stated that it considered the statutory factors in aggravation and mitigation.
       In mitigation, the trial court found that the defendant acted under strong provocation and that
       he had an intellectual disability. In aggravation, the trial court considered that the defendant
       had a prior weapons-related offense and that the current offense was gang-related. The trial
       court noted that it also considered that the appropriate sentence should be a deterrent to others
       but that it did not give this factor significant weight. Finally, the trial court stated that it
       considered the two disciplinary reports to the extent that they related to the defendant’s
       potential for rehabilitation.
¶ 17       The trial court sentenced the defendant to 25 years’ imprisonment and a 25-year firearm
       enhancement for the first degree murder of Ventura, 10 years’ imprisonment for the attempted
       murder of Gaytan, and 6 years’ imprisonment for the attempted murder of Ruiz. As required
       by statute, the trial court ordered the sentences to run consecutively, resulting in an aggregate
       prison term of 66 years. The trial court calculated that the defendant would be eligible for
       parole after 63.5 years, at the age of 82. Thereafter, the defendant filed a timely notice of
       appeal.

¶ 18                                         II. ANALYSIS
¶ 19       On appeal, the defendant argues that the trial court abused its discretion in sentencing him
       to a 66-year de facto natural life aggregate sentence without adequately considering the
       defendant’s youth and attendant circumstances. The defendant’s challenge to his sentence is
       based on Miller, 567 U.S. 460, and the line of cases following that decision.
¶ 20       The defendant acknowledges that the issue is forfeited because he did not file a motion to
       reconsider his sentence in the trial court. People v. Hillier, 237 Ill. 2d 539, 544 (2010) (“to
       preserve a claim of sentencing error, both a contemporaneous objection and a written
       postsentencing motion raising the issue are required”). However, in an effort to promote
       judicial economy, the State has waived any claim that the argument is forfeited and has
       requested that we address the merits of the appeal. People v. Beachem, 229 Ill. 2d 237, 241 n.2

                                                   -5-
       (2008) (forfeiture is in the nature of an affirmative defense that State may raise, waive, or
       forfeit).
¶ 21        In Miller, the Court held “that the [e]ighth [a]mendment forbids a sentencing scheme that
       mandates life in prison without possibility of parole for juvenile offenders” who commit
       murder. Miller, 567 U.S. at 479. Miller did not preclude a sentence of life without parole for
       homicide offenders; it required only that the trial court first consider the special characteristics
       of young offenders, such as immaturity, impetuosity, and the failure to appreciate risks and
       consequences, before imposing such a sentence on them. Id. at 477. In other words, the Court’s
       holding required that life-without-parole sentences be based on judicial discretion, rather than
       statutory mandates. Id. at 479.
¶ 22        The Court later clarified Miller’s holding in Montgomery v. Louisiana, 577 U.S. ___, 136
       S. Ct. 718 (2016). Montgomery reinforced that children are constitutionally different from
       adults for sentencing purposes. Id. at ___, 136 S. Ct. at 733. The Court noted that, under Miller,
       sentencing a child to life without parole is excessive for all but “ ‘the rare juvenile offender
       whose crime reflects irreparable corruption.’ ” (Internal quotation marks omitted.) Id. at ___,
       136 S. Ct. at 734 (quoting Miller, 567 U.S. at 479-80). Montgomery explained that, in Miller,
       “[t]he Court recognized that a [trial court] might encounter the rare juvenile offender who
       exhibits such irretrievable depravity that rehabilitation is impossible and life without parole is
       justified. But in light of ‘children’s diminished culpability and heightened capacity for change,’
       Miller made clear that ‘appropriate occasions for sentencing juveniles to this harshest possible
       penalty will be uncommon.’ ” Id. at ___, 136 S. Ct. at 733-34 (quoting Miller, 567 U.S. at 479).
       The Court held that Miller’s holding was retroactive. Id. at ___, 136 S. Ct. at 736; see also
       People v. Davis, 2014 IL 115595, ¶ 39 (same).
¶ 23        Our supreme court has extended the Miller rationale, holding that (1) Miller applies to a
       mandatory term-of-years sentence that is the functional equivalent of life without the
       possibility of parole (a de facto life sentence) (Reyes, 2016 IL 119271, ¶¶ 9-10) and (2) Miller
       applies to discretionary sentences of life without parole for juvenile defendants (People v.
       Holman, 2017 IL 120655, ¶ 40). More recently, the court has defined a de facto life sentence
       for a juvenile offender as one that is greater than 40 years. People v. Buffer, 2019 IL 122327,
       ¶¶ 41-42 (stating “a prison sentence of 40 years or less imposed on a juvenile offender does
       not constitute a de facto life sentence in violation of the eighth amendment”).
¶ 24        In Buffer, our supreme court held that, “to prevail on a claim based on Miller and its
       progeny, a defendant sentenced for an offense committed while a juvenile must show that
       (1) the defendant was subject to a life sentence, mandatory or discretionary, natural or de facto,
       and (2) the sentencing court failed to consider youth and its attendant characteristics in
       imposing the sentence.” Id. ¶ 27 (citing Holman, 2017 IL 120655, ¶ 40, and Reyes, 2016 IL
       119271, ¶ 9). In the present case, the defendant’s 66-year sentence is a discretionary de facto
       life sentence, and Miller thus applies. Id.
¶ 25        In Holman, the court explained:
                “Under Miller and Montgomery, a juvenile defendant may be sentenced to life
                imprisonment without parole, but only if the trial court determines that the defendant’s
                conduct showed irretrievable depravity, permanent incorrigibility, or irreparable
                corruption beyond the possibility of rehabilitation. The court may make that decision
                only after considering the defendant’s youth and its attendant characteristics. Those
                characteristics include, but are not limited to, the following factors [(the Miller

                                                    -6-
                factors)]: (1) the juvenile defendant’s chronological age at the time of the offense and
                any evidence of his particular immaturity, impetuosity, and failure to appreciate risks
                and consequences; (2) the juvenile defendant’s family and home environment; (3) the
                juvenile defendant’s degree of participation in the homicide and any evidence of
                familial or peer pressures that may have affected him; (4) the juvenile defendant’s
                incompetence, including his inability to deal with police officers or prosecutors and his
                incapacity to assist his own attorneys; and (5) the juvenile defendant’s prospects for
                rehabilitation.” Holman, 2017 IL 120655, ¶ 46 (citing Miller, 567 U.S. at 477-78).
       Accordingly, to withstand a Miller-based constitutional challenge to a defendant’s sentence,
       the trial court must consider the Miller factors and determine whether the defendant was among
       those juvenile offenders whose conduct reflects transient immaturity or whether the defendant
       was among the rarest of juvenile offenders whose conduct places him beyond the possibility
       of rehabilitation. Id.
¶ 26       In the present case, the trial court stated that it considered the Miller factors. Specifically,
       it considered “the defendant’s age, his family and home environment, the extent of his
       participation in the crimes, the effect of any familial or peer pressure, and the possibility of his
       rehabilitation.” Further, some information pertinent to the Miller factors was presented and
       considered through the defendant’s school records, the PSI report and the addendum, the
       evidence presented at the sentencing hearing, and the parties’ arguments.
¶ 27       Regarding the first Miller factor, the trial court stated that it considered that the defendant
       was only 16 years old at the time of the offenses. The trial court also considered, as a statutory
       mitigating factor, that the defendant had an intellectual disability. The record indicates that the
       defendant struggled in school and, at the time of the offenses, although he was 16 years old,
       he was only in the ninth grade.
¶ 28       As to the second Miller factor, the PSI report indicated that the defendant grew up without
       a father but had a seemingly normal home life with his mother and four half-siblings. In the
       PSI report, the defendant described his relationship with his siblings as “good.” The report also
       indicated that his mother and half-siblings had visited him while he was incarcerated.
¶ 29       With regard to the third factor, the defendant’s degree of participation in the crimes, the
       jury found that the defendant had fired the shots that killed Ventura, and in a subsequent
       affidavit, the defendant admitted that, at the request of a higher-ranking gang member, he was
       the one who fired the shots at Ventura’s vehicle. The trial court considered, in mitigation, that
       the defendant likely acted under strong provocation from others. Regarding the fourth factor,
       there was no evidence presented that the defendant was unable to deal with the police officers
       or prosecutors or was incapable of assisting his own attorneys.
¶ 30       Finally, with regard to the fifth factor, the defendant’s potential for rehabilitation, the trial
       court stated generally that it considered the issue of rehabilitation and that it considered the
       defendant’s two disciplinary reports as they related to the defendant’s potential for
       rehabilitation. The record also shows that the trial court considered that the defendant had one
       previous juvenile offense of record for unlawful possession of a weapon. The State argued that
       the defendant was not amenable to rehabilitation, as evidenced by his two disciplinary reports
       and continued gang affiliation. The defendant argued that the continued gang affiliation was
       merely a method of survival for a juvenile in a maximum-security prison and that he had
       potential for rehabilitation, as demonstrated by his expressed remorse and the classes he
       attended while incarcerated.

                                                     -7-
¶ 31       Accordingly, the record shows that the trial court stated that it considered the Miller factors
       and that there was also evidence and argument related to those factors. However, despite noting
       the defendant’s age, the trial court never commented on the defendant’s immaturity,
       impetuosity, or ability to understand risks and consequences. The trial court did not specifically
       address whether the defendant was too young or too immature to resist the negative influences
       surrounding him at the time or whether he was mature enough to maintain control over his
       actions. With respect to rehabilitation, the trial court did not mention or discuss the finding in
       the PSI report that the defendant was at a medium risk to reoffend. The trial court also did not
       comment on the fact that the defendant had earned a number of certificates in prison as a means
       to better himself and had expressed remorse in his written statement. As such, the record does
       not show that the trial court made any determination that the defendant was beyond
       rehabilitation or that the defendant’s conduct reflected permanent incorrigibility. Cf. Holman,
       2017 IL 120655, ¶¶ 48, 50 (the defendant’s sentence complied with Miller where the probation
       officer, in the PSI report, stated that the defendant had “no predilection for rehabilitation” and
       the trial court found that the defendant could not be rehabilitated).
¶ 32       Based on our review of the record, we hold that the defendant’s sentence did not comply
       with Miller and Holman. In this case, the trial court imposed a de facto life sentence on the
       defendant, but the record does not reflect a determination by the trial court that the defendant
       was among the rarest of juvenile offenders whose “conduct showed irretrievable depravity,
       permanent incorrigibility, or irreparable corruption beyond the possibility of rehabilitation.”
       Id. ¶ 46. Accordingly, the appropriate remedy is to vacate the defendant’s sentence and remand
       for resentencing. Davis, 2014 IL 115595, ¶ 43. In so ruling, we express no view about the
       sentence that the defendant should ultimately receive. On remand, the trial court could once
       again impose a de facto life sentence only if it determines that the defendant is beyond
       rehabilitation. See Holman, 2017 IL 120655, ¶ 46.

¶ 33                                      III. CONCLUSION
¶ 34      For the reasons stated, we vacate the defendant’s sentence and remand for a new sentencing
       hearing.

¶ 35      Vacated and remanded.




                                                    -8-